j




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    EUGENE. DIVISION



    VICTOR RAFAEL GONZALEZ-CRUZ,                           Case No. 6:19-cv-01939-AA
                                                           ORDER AND OPINION
                 Plaintiff,
          V.


    UNITED STATES, et al.,

                 Defendants.

    AIKEN, District Judge:

          Plaintiff, Victor Rafael Gonzalez-Cruz, bring this action pursuant to 42 U.S.C.

    § 1983, against defendants, the United States of America, William Barr, United

    States Attorney General, and Matthew Albence, Acting Direct of the United States

    Immigration and Customs Enforcement ("ICE").         Plaintiff alleges claims against

    defendants for violating his Fifth Amendment due process rights and Eight

    Amendment right to be free of cruel and unusual punishment. 1 Before the Court is


          1  Similarly, plaintiff alleges a violation of his rights under Article V of the
    United Nations Universal Declaration of Human Rights, which prohibits torture and
    cruel, inhumane or degrading punishment or treatment. That said, "the Declaration
plaintiffs application to proceed in forma pauperis ("IFP").      (doc. 1)   Plaintiffs

complaint also requests that this Court issue a temporary restraining order ("TRO")

and permanent injunction barring defendants, from detaining or removing him under

a civil immigration statutes. For the reasons below, plaintiffs request for injunctive

relief is DENIED, and plaintiffs complaint is DIMSISSED, without prejudice.

                                  BACKGROUND
      The facts are drawn from plaintiffs complaint and attached affidavits.

Plaintiff is a 24-year-old man, who was born in Mexico but has resided in the United

States since he was 8 years old. Plaintiff alleges that he has extensive family and

community ties to the United States. Plaintiff is not a U.S. citizen. He notes in his

complaint that he wants, among other things, to "apply for asylum and permanent

residency." Compl. at 2.

      At the time of this filing, plaintiff was incarcerated at the State of Oregon's

Santiam Correctional Institution ("SCI"). Though it is unclear, it appears that

plaintiff was charged in Marion County Circuit Court for Delivery of a Controlled

Substance, Possession of a Controlled Substance, and Possession of a Firearm and

had a previous conviction for Reckless Endangerment. Plaintiff plead guilty to the

delivery charges and was sentenced to twenty-seven months in custody pursuant to

a plea agreement. Plaintiff was scheduled to be released from state custody on


does not of its own force impose obligations as a matter of international law." Sosa v.
Alvarez-Machain, 542 U.S. 692, 734 (2004). The Declaration is not even a treaty;
instead it is a non-binding declaration of the UN Gen. Assembly. Fuller v. NaiAupuni
Directors, 2016 WL 755609 (D. Haw. Feb. 25, 2016) (internal citations and quotations
omitted). The Universal Declaration of Human Rights cannot by itself support
creating a cause of action. Id.
December 3, 2019. He alleges that ICE "plans to unlawfully detain and remove" him

from the U.S. "without due process of law" once he is released from state custody.

Compl. at 2. In filing this complaint, plaintiff further "challenges the governments'

[sic] authority to detain or remove a noncitizen without due process and without [a]

finding of dangerousness or flight risk." Id.

                                LEGAL STANDARD

       Generally, all parties instituting any civil action in a United States District

· Court must pay a statutory filing fee. 28 U.S.C. § 1914(a). However, the federal IFP

statute, 28 U.S.C. § 1915(a)(l), provides indigent litigants an opportunity for

meaningful access to federal courts despite their inability to pay the costs and fees

associated with that access. To authorize a litigant to proceed IFP, a court must make

two determinations. First, a court must determine whether the litigant is unable to

pay the costs of commencing the action. 28 U.S.C. § 1915(a)(l). Second, it must assess

whether the action is frivolous, malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune to such relief.

28 U.S.C. § 1915(e)(2)(B).

       As to the second of these determinations, district courts have the power under

28 U.S.C. § 1915(e)(2)(B) to screen complaints even before service of the complaint on

the defendants, and must dismiss a complaint ifit fails to state a claim. Courts apply

the same standard under 28 U.S.C. § 1915(e)(2)(B) as when addressing a motion to

 dismiss under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668 F.3d

 1108, 1112 (9th Cir. 2012). To survive a motion to dismiss under the federal pleading
standards, the complaint must include a short and plain statement of the claim and

"contain sufficient factual matter, accepted as true, to 'state a claim for relief that is

plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged. The plausibility

standard ... asks for more than a sheer possibility that a defendant has acted

unlawfully." Id. The court need not accept legal conclusions, unsupported by alleged

facts, as true. Id.

       Pro se pleadings are held to less stringent standards than pleadings by

attorneys. Haines v. Kerner, 404 U.S. 519, 520-21 (1972). That is, the court should

construe pleadings by pro se plaintiffs liberally and afford the plaintiffs the benefit of

any doubt. Karim-Panahi v. Los Angeles Police Dep't, 839 F.2d 621, 623 (9th Cir.

1988). Additionally, a pro se litigant is entitled to notice of the deficiencies in the

complaint and the opportunity to amend, unless the complaint's deficiencies cannot

be cured by amendment. Id.

       The same general legal standards govern temporary restraining orders and

preliminary injunctions. Fed. R. Civ. P. 65; New Motor Vehicle Bd. of Cal. v. Orrin

W. Fox Co., 434 U.S. 1345, 1347 n.2 (1977).        A plaintiff seeking such relief must

establish (1) a likelihood of success on the merits; (2) a likelihood of irreparable harm

in the absence of preliminary relief; (3) the balance of equities tips in the plaintiffs

favor; and (4) a preliminary injunction is in the public interest.       Winter v. Nat'l
Resources Def Council, 555 U.S. 7, 21 (2008). A court may not enter a preliminary

injunction without first affording the adverse party notice and an opportunity to be

heard. Fed. R. Civ. P. 65(1)(2); People of State of Cal. ex rel. Van De Kamp v. Tahoe

Regional Planning Agency, 766 F.2d 1319, 1322 (9th Cir. 1985). By contrast, in an

emergency temporary restraining order may be entered without notice. See Fed R.

Civ. P. 65(b)(l)(A) (restricting availability of ex parte temporary restraining orders to

situations in which "immediate and irreparable injury, loss, or damage will result to

·the movant before the adverse party can be heard in opposition.")

                                    DISCUSSION

I.     IFP Application

       Plaintiff has filed the necessary paperwork to proceed IFP as required by 28

U.S.C. § 1915(a)(l). However, as plaintiff was prisoner incarcerated at SCI at the

time of filing this complaint, 28 U.S.C. § 1915(a)(2) also requires in addition to the

filed affidavit that plaintiff must "submit a certified copy of the trust fund account

statement (or institutional equivalent) ... for the 6-month period immediately

preceding the filing of the complaint ... obtained from the appropriate official of each

prisorr at which the prisoner is or was confined." Plaintiff may not proceed IFP

without this submission.     Plaintiff notes in a cover sheet attached to his IFP

application that he had submitted request for certification of his inmate trust account

statement to officials at SCI. The Court has not received a copy of that statement to

date. Normally, the Court would issue an Order to Show Cause in writing why this

complaint should not be dismissed for failure to file the necessary documentation.
Nevertheless, the Court finds it appropriate to screen the complaint at this time due

to nature of the relief requested.

II.   Plaintiff's Claims 2

      Plaintiff is challenging his potential detention, by ICE upon release from state

custody. The Court initially notes "[non-citizens] receive constitutional protections

when they have come within the territory of the United States and developed

substantial connection with this county." United States v. Verdugo-Urquidez, 494

U.S. 259, 271 (1990). As plaintiff is within the territory of the United States and has

lived here for many years, he has a right to file an action under 42 U.S.C. 1983,

      Three statutes govern immigration detention. See 8 U.S.C. §§ 1225, 3 1226,

1231 4. Though not alleged in his complaint, it is likely that his detention would be

pursuant to § 1226(c) "which mandates detention during removal proceedings for

noncitizens convicted of certain crimes." Banda v. McAleenan, 385 F. Supp. 3d. 1099,

1114 (W.D. Wash June 12, 2019). This Court has found no cases which have held

that detention pursuant this statute is per se unconstitutional. The Supreme Court



       2 The Court denies plaintiffs request for preliminary injunctive relief for
failure to show a likelihood of success on the merits.
       3 Section 1225(b) applies to "applicants for admission" who are stopped at the

border or a port of entry, or who are "present in the United States" but "ha[ve] not
been admitted." Rodriguez v. Robbins, 804 F.3d 1060, 1081 (9th Cir. 2015), rev'd on
other grounds, Jennings v. Rodriguez, 138 S. Ct. 830 (2018) (citing 8 U.S.C. §
1225(a)(l)).
also has held that in the context of 1226(c) "the Government may constitutionally

detain deportable [non-citizens]during the limited period necessary for their removal

proceedings."   Demore v. Kim, 538 U.S. 510, 518-521 (2003).        Justice Kennedy,

concurring, noted that a detained noncitizen could be entitled to "an individualized

determination as to his risk of flight and dangerous if the continued detention became

unreasonable or unjustified." Id. at 532.

      Plaintiffs alleged protentional detention may also be governed § 1231. This

section establishes a "removal period" for those have been ordered deported that lasts

for ninety days, during which time "the Attorney General shall remove the alien." §

1231(a)(l)(A). It also provides, "During the removal period, the Attorney General

shall detain the alien." § 1231(a)(2).

      Plaintiff cites the Supreme Court's holding in Zadvydas v. Davis, 533 U.S. 678

(2001) for the proposition that "even removable or inadmissible aliens are entitled to

be free of detention." Compl. at 4. There the Court examined the post removal

detention of a habeas petition under 8 U.S.C. § 123l(a)(6) and found that the statute

included a presumptive reasonable time limitation for detention of six months.

United States v. Agui,rre-Velasquez, 2015 WL 8751828, at *2 (D. Or. Dec. 14, 2015)

The Court held that "once removal is no longer foreseeable, continued detention is no

longer authorized by statute" because a "statute permitting indefinite detention of an

alien would raise a serious constitutional problem." Zadvydas v. Davis, 533 U.S. at

690,699.
      Here lies the complaint's primary flaw. Plaintiffs due process claims rely on

an unacceptable degree of speculation and prognostication, as there is no evidence

that he has yet to be or will imminently be detained unlawfully.5 Although plaintiff

seeks an injunction preventing his detention by defendants, a challenge to a potential

future detention is not yet prudentially ripe.

       The Court's "role is neither to issue advisory opinions nor to declare rights in

hypothetical cases, but to adjudicate live cases or controversies consistent with the

powers granted the judiciary in Article III of the Constitution." Thomas v. Anchorage

Equal Rights Comm'.n, 220 F.3d 1134, 1138 (9th Cir. 2000). "Prudential ripeness, ...

involves two overarching considerations: the fitness of the issues for judicial review

and the hardship to the parties of withholding court consideration." Alaska Right to

Life Political Action Comm 'n v. Feldman, 504 F.3d 840, 849 (9th Cir.2007) (internal

citations and quotations omitted)). It is "a tool that courts may use to enhance the

accuracy of their decisions and to avoid becoming embroiled in adjudications that may

later turn out to be unnecessary or may require premature examination of, especially,




       5 As to plaintiffs claim that separation from his family because detention
would constitute cruel and unusual punishment. The Court finds no support for this
assertion, as nearly every term ofin custody detention necessarily separates a person
from her family and community. If plaintiff is claiming that his detention without a
bond determination would violate the Eighth Amendment, the Court likewise finds
no support for the assertion. Rather, the Excessive Bail Clause of the Eight
Amendment does not "accord a right to bail in all cases, but merely [provides] that
bail shall not be excessive in those cases where it is proper to grant bail." Carlson v.
Landon, 342 U.S. 524, 545 (1952). See also Leader v. Blackman, 7 44 F. Supp. 500,
509 (S.D.N.Y. 1990) ("It is well settled that bail may be denied under many
circumstances, including deportation cases, without violating any constitutional
rights.")
constitutional issues that time may make easier or less controversial." Simmonds v.

INS, 326 F.3d 351, 357 (2d Cir.2003).

      "[A] claim is not ripe for adjudication if it rests upon contingent future events

that may not occur as anticipated, or indeed may not occur at all." Bova v. City of

Medford, 564 F.3d 1093, 1096 (9th Cir. 2009) (citing Tex. v. United States, 523 U.S.

296, 300 (1998)). Indeed, several other courts within this circuit have found that

ripeness principles extended to instances in which a habeas petitioner in ICE custody

seeks preemptively to enjoin future, "illegaf' custody. See Tovmasyan v. Lynch, 2016

WL 8234593, at *2 (C.D. Cal. July 15, 2016), adopted by, 2017 WL 555972 (C.D. Cal.

Feb. 10, 2017; Lin v. Lynch, 2016 WL 1253265, at *2-3 (C.D. Cal. Mar. 7, 2016); Phu

Luc Nay v. Napolitano, 2013 WL 2046401, at *4-5 (C.D. Cal. Apr. 1, 2013); Hung v.

Alcantar, 2008 WL 2683243, at *3.

      Plaintiff, at the time of filing this complaint, was not in ICE custody, and it is

not clear from the pleadings whether he will indeed be detained. Immigration official

may even grant plaintiff asylum or even residency if he applies. Further, the Court

cannot now determine whether any future detention of plaintiff will violate the

holding in Zadvydas, as plaintiff claims.     Likewise, it is unclear if a potential

detention under § 1226(c) would become "unreasonable or unjustified" as the

detention itself has not yet occurred. Demore v. Kim, 538 U.S. at 532 (J. Kennedy,

concurring).

      Plaintiff has not shown, and cannot show under the present circumstances,

that his future detention is likely to be indefinite or unjustified. Because the Court
cannot adjudicate the legality of Petitioner's hypothetical future detention based on

the current record, this case, at a minimum, is not ripe for decision as a prudential

matter.

                                  CONCLUSION

      For the reasons set forth above, the Court dismisses plaintiffs complaint,

without prejudice. The Application to Proceed IFP is denied as moot. Accordingly,

this action is dismissed

      IT IS SO ORDERED.

      Dated this ;?~y of January, 2020.




                                    Ann Aiken
                            United States District Judge
